    8:20-cr-00079-JFB-MDN Doc # 56 Filed: 04/13/21 Page 1 of 1 - Page ID # 79



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                         Plaintiff,                                        8:20CR79

          vs.
                                                                            ORDER
 KENNETH DEAN BECKER,

                         Defendant.


         This matter is before the Court after a status conference hearing on April 5, 2021, Filing No.

55. The defendant’s request for appointment of new counsel is granted. Assistant Federal Public

Defender Michael J. Hansen is granted permission to withdraw as the defendant’s attorney of record.

The above-named defendant is eligible for appointment of counsel pursuant to the Criminal Justice

Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of Nebraska.

         IT IS ORDERED that Donald L. Schense is appointed as attorney of record for the above-

named defendant in this matter and shall forthwith file an appearance in this matter.

         IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall forthwith provide

counsel with a draft appointment order (CJA Form 20) bearing the name and other identifying

information of the CJA Panel attorney identified in accordance with the Criminal Justice Act Plan for

this district.

         IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the Federal

Public Defender for the District of Nebraska and Donald L. Schense.




         Dated this 13th day of April, 2021.

                                                       BY THE COURT:

                                                       s/ Joseph F. Bataillon
                                                       Senior United States District Judge
